Exhibit FOR IMMEDIATE RELEASE Balchem Corporation Announces Fourth Quarter 2009 Results New Hampton, NY, February 25, 2010 – Balchem Corporation (NASDAQ: BCPC) reported as follows (unaudited) for the period ended December 31, 2009. ($000 Omitted Except for Net Earnings per Share) For the Three Months Ended December 31, 2009 2008 Net sales $ 59,184 $ 54,053 Gross profit 16,957 13,432 Operating expenses 6,196 5,954 Earnings from operations 10,761 7,478 Other income (expense) 49 (175 ) Earnings before income tax expense 10,810 7,303 Income tax expense 3,844 2,411 Net earnings $ 6,966 $ 4,892 Basic net earnings per common share $ 0.25 $ 0.18 Diluted net earnings per common share $ 0.24 $ 0.17 Shares used in the calculation of diluted net earnings per common share 29,224 28,642 For the Twelve Months Ended December 31, 2009 2008 Net sales $ 219,438 $ 232,050 Gross profit 66,958 52,578 Operating expenses 26,299 23,230 Earnings from operations 40,659 29,348 Other expense (57 ) (917 ) Earnings before income tax expense 40,602 28,431 Income tax expense 13,817 9,381 Net earnings $ 26,785 $ 19,050 Basic net earnings per common share $ 0.98 $ 0.71 Diluted net earnings per common share $ 0.93 $ 0.67 Shares used in the calculation of diluted net earnings per common share 28,874 28,521 2 Balchem Corporation (NASDAQ:BCPC) Record Quarterly Earnings and Sales For the quarter ended December 31, 2009, the company achieved record net earnings of $7.0 million, an increase of $2.1 million, or 42.4%. The $7.0 million generated diluted net earnings per common share of $0.24, versus $0.17 for the prior year comparable period, an increase of 41.2%. Record fourth quarter net sales of $59.2 million were approximately 9.5% greater than the $54.1 million result of the prior year comparable quarter; and on a sequential basis, were 9.0% greater than the third quarter 2009 result. Detailing this fourth quarter of 2009, Animal Nutrition & Health (“ANH”), including specialties, choline and industrial derivative product sales, totaled $40.4 million, an increase of 8.7%, or $3.2 million from the prior year comparable quarter. Within North American poultry production markets, levels appear to have stabilized and are showing modest growth, resulting in improved sales of choline and certain specialty ingredients. We continue to focus efforts in the international poultry and swine markets, where we realized 39% revenue improvement over the prior year comparable quarter, from exports and European produced choline in particular. The ANH specialty ingredients, largely targeted to the ruminant and companion animal markets, realized 27% sales growth from the prior year comparable quarter, as some regional improvement in dairy economics created improved demand for these products, particularly chelates and Aminoshure-L®, our rumen protected lysine. Sales of industrial derivatives (both choline and methylamines) were essentially flat with the prior year quarter; however, there was approximately 11% improvement on a sequential basis.Earnings from operations for the entire ANH segment increased to $5.9 million as compared to $2.9 million in the prior year comparable quarter.The above noted increase in sales, product/geographic mix, reductions in key raw materials and improved production/supply chain efficiencies in both the U.S. and Europe led to these improved results. Sales of the Food, Pharma & Nutrition segment were $9.4 million which is a 23.7% improvement over the prior year comparable quarter. The domestic and international food sectors were up again this quarter, as we continue to see solid double digit growth of encapsulated ingredients for baking, preservation and confection markets. In the quarter, we also realized double digit growth of our human choline products, both domestic and international, as we continue to target new food applications and experienced some rebound in supplements.These results were partially offset by continued slowness of calcium products sold into the over-the-counter pharmaceutical markets and a decline in quarterly sales of our VitaShure® products for nutritional enhancement. Earnings from operations for this segment were $1.4 million, as compared to $0.7 million in the prior year comparable quarter, with gross margin levels accounting for this gain, largely due to an approximately 11% improvement in sales volume and the product mix. The ARC Specialty Products segment generated fourth quarter sales of $9.4 million, an increase of 1.0% from the comparable prior year quarter. This modest increase was principally a result of an increase in volumes sold in the quarter. We did however see some softness in certain ethylene oxide products, which reflects industry inventory reduction control and order timing of the medical device sterilization end use markets.Earnings from operations for this segment, at $3.4 million, decreased 10.6% from the prior year comparable quarter, principally a result of product mix, increased raw material costs, and increased expenses related to development work on our ERC technology for repackaging, distribution and delivery of a product for the fruit ripening industry. 3 Balchem Corporation (NASDAQ:BCPC) Consolidated gross profit for the quarter ended December 31, 2009 was $17.0 million, as compared to $13.4 million for the prior year comparable period. This increase, to 28.7% of sales from 24.8% of sales, was a result of product mix, volume and price increases, plant and logistics efficiencies, and net declines in certain key raw material costs.
